  Case: 1:17-md-02804-DAP Doc #: 1537 Filed: 04/10/19 1 of 2. PageID #: 43935




                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION

                                                   )   MDL 2804
 IN RE: NATIONAL PRESCRIPTION
                                                   )
 OPIATE LITIGATION
                                                   )   Case No. 1:17-md-2804
                                                   )
 THIS DOCUMENT RELATES TO:
                                                   )   Judge Dan Aaron Polster
                                                   )
 Track One Cases
                                                   )   ORDER RE EXPERT DEPOSITIONS



       On April 8, 2019, Defendants filed an Emergency Motion for Relief Related to Expert

Depositions. Doc. #: 1531. Defendants assert that Plaintiffs’ interpretation of the Court’s June 20,

2018 Order Establishing Deposition Protocol, Doc. #: 643, and the agreed upon deadlines provided

in the Court’s January 29, 2019 Case Management Order No. 8 (“CMO-8”) Setting New Deadlines

for Track One Cases, Doc. #: 1306, now “severely prejudice” Defendants and potentially “deny

Defendants their fundament rights to Due Process.” Doc. #: 1531-1 at 2-3. Plaintiffs filed an

Opposition to the Motion on April 10, 2019. Doc. #: 1536.

       The Court is aware that Plaintiffs have identified 24 experts, and that Defendants intend to

submit more than 90 expert reports. It is the Court’s considered opinion that if Plaintiffs require

24 experts to prove their case, no jury will be able to follow the evidence, let alone find in their

favor. And if Defendants require 98 experts to counter Plaintiffs’ case, the Court believes that any

jury will reject their arguments. On top of that, there is no way either side could call even a small

fraction of these experts within the time the Court has allotted for this trial.

       The Court has, on more than one occasion, moved the dates for the Track One trial back at

the behest of the parties and declines to do so now or at any point in the future. The deadlines

agreed to by the parties and ordered by the Court in CMO-8 will remain in place.
  Case: 1:17-md-02804-DAP Doc #: 1537 Filed: 04/10/19 2 of 2. PageID #: 43936



       Regarding the number of defense counsel questioners at a given deposition, pursuant to the

Order Establishing Deposition Protocol, each Defendant may have its own questioner so long as

each separate Defendant’s questioner only asks questions specific to that Defendant. See

Doc. #: 643 at 6 (“Additional questioners may be permitted only to follow up concerning

testimony that specifically addressed their client.”).

       Regarding the time allotted for expert depositions, the parties are hereby directed to

prioritize their experts and to designate no more than ten experts for Plaintiffs and ten total for all

Defendants from which the experts testifying at trial will be chosen. These ten experts shall be

made available for up to two days of deposition testimony. Any experts beyond these ten shall be

made available for seven hours of deposition testimony pursuant to the Order Establishing

Deposition Protocol, Section II.b. Doc. #: 643 at 7-8.

       Plaintiffs are hereby ordered to designate their ten priority experts and provide that

information to Defendants by 4:00 PM on Friday, April 12, 2019. Defendants shall designate their

ten priority experts by the deadline for filing their expert reports (May 10, 2019).

       Accordingly, Defendants’ Emergency Motion for relief Related to Expert Depositions,

Doc. #: 1531, is GRANTED-IN-PART.

               IT IS SO ORDERED.




                                                   /s/ Dan Aaron Polster_April 10, 2019_
                                                   DAN AARON POLSTER
                                                   UNITED STATES DISTRICT JUDGE




                                                  2
